Title: To Alexander Hamilton from Richard Hunewell, 15 October 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir.
            Portland 15th. October 1799
          
          I am extremely happy by the Receipt of your private and Confidential Letter of 20th. Ulto. that I have an apology for giving you the Characters of the several Officers in my Regt. in confidence, I am sensible of the necessity of the Inspector & Quarter Master department, being filled by men of Education & ability, & wish for the general good; that such men may be appointed; and should be ambitious of promoting any of my Officers; but those that are good men & whose capacity would entitle them to promotion, would at this early stage of forming the Regt. be a loss to me. from the representation, on the other side, you will I presume make such arrangements as you think proper.
          I have the honor to be Sir, your most obedt. huml. Servt.
          
            Richard Hunewell
          
        